Conviction of violating the local option law, punishment assessed being a fine of $25 and twenty days confinement in the county jail. The facts show that appellant had a package containing intoxicants in the express office, which had been sent to him C.O.D.; that he let Condrum have one quart of it, and other parties the remainder. Condrum and other friends furnished the money to pay the package out of the express office, as consideration for the whisky *Page 342 
they received. The facts of this case come strictly within the rule laid down by this court in Dunn v. State, 12 Texas Ct. Rep., 803; Treadway v. State, 42 Tex.Crim. Rep.; 2 Texas Ct. Rep., 415.
Appellant also complains of the overruling of his motion for continuance. In the absence of a statement to the contrary, we will presume it is the second application. There is no diligence shown. Furthermore the testimony was cumulative, as will be seen from a casual inspection of the statement. There is no error in the record, and the judgment is affirmed.
Affirmed.